DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“threads” of Claim 1, Ln 21; 
“a first bolt” and “a second bolt” of Claim 5, Ln 3 & 4, respectively; 
“shaft sleeve coaxial with the small bevel gear”, of Claim 6, Ln 2; 
“first nut” and “second nut”, of Claim 7, Ln 2 & 4, respectively; 
“a connecting screw”, of Claims 8-14, Ln 12; 
“movable small bevel gear shaft” of Claims 8-14, Ln 13,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Examiner notes the claims are replete with inconsistencies and appear to be a translation into English from foreign language.  Examiner has made a good faith effort to suggest amendments to the claims in order to conform with standard US Patent Practice, however, Applicant is encouraged to review the entire instant application to ensure conformity to and consistency with standard US Patent Practice. 
Claims 1-20 are objected to because of the following informalities: 
Regarding Claim 1: 
Ln 1, the limitation “a device for installing”.  Examiner notes that installing is not claimed; 
Ln 5, the limitation “one end of the eccentric pin shaft”.  Examiner suggests “wherein one end of the eccentric pin shaft”; 
Ln 6, the limitation “at a position of the eccentric pin shaft”.  Examiner suggests “at a position on the eccentric pin shaft”. 
Regarding Claim 6, Ln 2 & 3, the limitation “end face of the small bevel gear”.  Examiner suggests “an axial end face of the small bevel gear”. 
Regarding Claim 7, Ln 3, the limitation “a second end of the central shaft“.  Examiner suggests “a second end of the central shaft of the small bevel gear”. 
Regarding Claims 8-14: 
Ln 1-2, the limitation “A method for adjustment by using the device for installing and adjusting a sliding block of a multipoint crank press “.  Examiner suggests “A method for adjustment of a multipoint crank press by using the device for installing and adjusting a sliding block according to Claim 1”; 
Ln 15, the limitation “running the crank, the connecting rod, and the sliding block to a bottom dead center,”.  Examiner suggests “turning the crank, thereby moving the connecting rod, and thereby moving the sliding block to a bottom dead center”. 
Regarding Claim 9: 
Ln 10, the limitation “a pointer”.  Examiner suggests “an adjusting pointer”; 
Ln 13 the limitation “the pointer”.  Examiner suggests “the adjusting pointer”. 
Regarding Claim 20: 
Ln 1, the limitation “wherein with”.  Examiner suggests “wherein, with”; 
Ln 1, the limitation “with a center”.  Examiner suggests “with a first center”; 
Ln 2, the limitation “one set of crank, connecting rod and sliding block”.  Examiner suggests “a first set of a first crank, a first connecting rod and the sliding block”; 
Ln 3 , the limitation “of a center”.  Examiner suggests “of a second center”; 
Ln 3-4, the limitation “another set of crank, connecting rod and sliding block”.   Examiner suggests “a second set of a second crank, a second connecting rod and the sliding block”; 
Ln 4 , the limitation “a reading of a reference position”.  Examiner suggests “a measured value of a reference position”; 
Ln 4 , the limitation “measured through a dial gauge”.  Examiner suggests “measured using a dial gauge”; 
Ln 7-8 , the limitation “dial”.  Examiner suggests “dial gauge”; 
Ln 14, the limitation “a small end of the connecting rod with a U-shaped notch”.  Examiner suggests “the second end of the connecting rod with a U-shaped notch”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “eccentric pin shaft micro–adjustment mechanism” in Claim 1, Ln 2-3, having been sufficiently modified by the further limitation “the eccentric pin shaft micro-adjustment mechanism comprises an eccentric pin shaft, a large bevel gear and a small bevel gear” in Claim 1, Ln 4-5. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7: 
Ln 3-4, the limitation “a thread” is indefinite for failing to particularly point out and distinctly claim whether the “a thread” recited is one of the “threads” previously recited in Claim 1, Ln 21, or another thread; 
Ln 3-5, the limitation “a second end of the central shaft is provided with a thread and matched with a second nut after passing through the eccentric pin shaft and the central shaft of the small bevel gear” is indefinite for failing to particularly point out and distinctly claim the element or elements which pass through both the eccentric pin shaft and the central shaft of the small bevel gear, since the nut previously recited, as best understood, cannot pass through an element it is intended to be mated with and neither the eccentric pin shaft nor the central shaft of the small bevel gear, as best understood, can pass through themselves or each other.  Examiner notes the limitation has been interpreted to state “a second end of the central shaft is provided with a thread and matched with a second nut after passing through the eccentric pin shaft”, consistent with the illustration in Fig 3. 
Regarding Claims 8-14 (lines below corresponding to each of claims 8-14): 
Ln 3, the limitation “a multipoint crank press” is indefinite for failing to particularly point out and distinctly claim whether the “a multipoint crank press” is the same as the “a multipoint crank press” previously recited in Claim 1, Ln 1, or another a multipoint crank press; 
Ln 3-4, the limitation “the crank, the connecting rod, and the sliding block of a multipoint crank press are machined and installed through a machining and installation process” is indefinite for failing to particularly point out and distinctly claim how a machining and installation process is related to an adjustment method for a multipoint crank press.  Claim 8 recites a method for adjustment by using the device for installing and adjusting a sliding block of a multipoint crank press. However, neither installation nor machining, as commonly understood, are adjustment; 
Ln 3-4, the limitation “the crank, the connecting rod, and the sliding block of a multipoint crank press are machined and installed through a machining and installation process” is indefinite for failing to particularly point out and distinctly claim whether this is a positively recited step in the adjustment method previously recited, or not; 
Ln 7, the limitation “each of straight lines of eccentric radii of eccentric pin shafts” lacks antecedent basis in the claims as only one eccentric pin shaft has been previously recited, further, Ln 16, the limitation “the eccentric pin shaft” is indefinite for failing to particularly point out and distinctly claim whether the “the eccentric pin shaft” is the same as the previously recited “eccentric pin shaft” of Claim 1, Ln 4, Claim 8-14, Ln 7, or another “eccentric pin shaft”; 
Ln 7-8, the limitation “horizontal position” is indefinite for failing to particularly point out and distinctly claim a point of reference or reference plane for the limitation “horizontal”, whether the mounting surface of the press, that is, the floor or worksurface, or some other reference point or plane; 
Ln 7-8, the limitation “every two of the straight lines of the eccentric radii” lacks antecedent basis in the claims; 
Ln 8-10, the limitation “every two of the straight lines of the eccentric radii of different positions point to opposite directions to eliminate a lateral force generated by the eccentric pin shaft on the sliding block” is indefinite for failing to particularly point out and distinctly claim how more than one “lateral force generated by the eccentric pin shaft on the sliding block” exists since only one eccentric pin shaft has been previously claimed; 
Ln 11, the limitation “a horizontal plane” is indefinite for failing to particularly point out and distinctly claim a point of reference or reference plane for the limitation “horizontal”, whether the previously recited “horizontal position” of Claim 8, Ln 7-8, a mounting surface of the press, that is, the floor or worksurface, or some other reference point or plane; 
Ln 13-14, the limitation “to ensure that the multipoint crank press has a normal initial position” is indefinite for failing to particularly point out and distinctly claim whether the limitation is a positively recited step or not; 
Ln 13-14, the limitation “to ensure that the multipoint crank press has a normal initial position” is indefinite for failing to particularly point out and distinctly claim what step or steps result in “ensuring that the multipoint crank press has a normal initial position”; 
Ln 14, the limitation “a normal initial position” is indefinite for failing to particularly point out and distinctly claim what characteristics or elements distinguish “a normal initial position” from another position; 
Ln 16, the limitation “eliminating a gap among mechanisms by using loading by a hydraulic loader” is indefinite for failing to particularly point out and distinctly claim whether “eliminating a gap…” is a positively recited step of installing and adjusting a sliding block of a multipoint crank press, or not; 
Ln 16, the limitation “eliminating a gap among mechanisms by using loading by a hydraulic loader” is indefinite for failing to particularly point out and distinctly claim whether the hydraulic loader is an element of the device for installing and adjusting a sliding block of a multipoint crank press, as previously recited in Claim 1, or not; 
Ln 16, the limitation “mechanisms” is indefinite for failing to particularly point out and distinctly claim whether the “mechanisms” claimed are the same as the “eccentric pin shaft micro–adjustment” previously recited in Claim 1, Ln 3, or some other “mechanism”; 
Ln 18-19, the limitation “repeating the foregoing process” is indefinite for failing to particularly point out and distinctly claim whether the “foregoing process” includes all or some, and, if some, which, of the previously recited steps; 
Ln 20, the limitation “and finally fixing the eccentric pin shaft to the connecting rod” is indefinite for failing to particularly point out and distinctly claim whether the limitation is intended to mean a final step of the method is fixing, or that several steps of fixing are required and, if so, how many steps of fixing are required. 
Regarding Claims 15-19, Ln 20, the limitation “engineering pressure” is indefinite for failing to particularly point out and distinctly claim the definition of “engineering pressure”, as opposed to absolute, differential, gauge or vacuum pressure. 
Regarding Claim 20: 
Ln 2, the limitation “one set of crank, connecting rod and sliding block” lacks antecedent basis in the claims since only one crank, connecting rod and sliding block has been previously recited and, if a plurality of crank, connecting rod and sliding block exists, which particular set of crank, connecting rod and sliding block has not been positively recited in the claims; 
Ln 3-4, the limitation “another set of…sliding block” lacks antecedent basis in the claims since only one sliding block has been previously claimed, and it’s unclear how you can determine a difference if you haven’t already measured the “another set of”; 
Ln 6, the limitation “sliding block mechanisms” is indefinite for failing to particularly point out and distinctly claim whether these “mechanisms” are the same as the previously recited single “eccentric pin shaft micro-adjustment mechanism” of Claim 1 Ln 2-3, or another mechanism; 
Ln 6, the limitation “eccentric positions and directions of the eccentric pin shafts… at other positions are adjusted” lacks antecedent basis in the claims since only one eccentric pin shaft has been previously claimed; 
Ln 6, the limitation “eccentric positions and directions of the eccentric pin shafts… at other positions are adjusted” is indefinite for failing to particularly point out and distinctly claim how other positions of a single eccentric pin shaft could exist; 
Ln 10-14, the limitation “until the nonparallelism between the lower surface of the sliding block and the upper surface of the working table meets design requirements under conditions that a gap among the mechanisms is eliminated, adjustment directions of the eccentric pin shaft at different positions are opposite, and the eccentric pin shaft is fixed on one side of a small end of the connecting rod with a U-shaped notch” is indefinite for failing to particularly point out and distinctly claim whether the limitation is a positively recited method step, or steps, or not; 
Ln 12, the limitation “mechanisms” is indefinite for failing to particularly point out and distinctly claim whether the “mechanisms” are the same as the previously recited single “eccentric pin shaft micro-adjustment mechanism” of Claim 1 Ln 2-3, the “mechanisms” previously recited in Claim 20, Ln 6, or another mechanism;
Ln 14, the limitation “a small end of the connecting rod with a U-shaped notch” is indefinite for failing to particularly point out and distinctly claim whether this element is the same as the previously recited “a second end of the connecting rod is provided with a U-shaped notch” of Claim 1, Ln 8-9. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the objections and rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and objections, crank, connecting rod and sliding block set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph may render the claims not allowable.  Furthermore, any amendments to the claims which alter the scope different from the current interpretation may further result in the claims being rejected over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“an eccentric pin shaft micro­adjustment mechanism; the eccentric pin shaft micro-adjustment mechanism comprises an eccentric pin shaft, a large bevel gear and a small bevel gear, one end of the eccentric pin shaft is provided with a positioning part, and an eccentric part is disposed at a position of the eccentric pin shaft close to the positioning part”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Gu, et alia (CN 103909672), hereinafter GU, discloses a tablet press, specifically a tablet press roller adjuster, comprising a gear box, and a helical gear disposed in the gear box.  GU is silent to “an eccentric pin shaft micro­adjustment mechanism; 
the eccentric pin shaft micro-adjustment mechanism comprises an eccentric pin shaft, a large bevel gear and a small bevel gear, one end of the eccentric pin shaft is provided with a positioning part, and an eccentric part is disposed at a position of the eccentric pin shaft close to the positioning part”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bakermans (US 5,321,969), hereinafter Bakermans.  Bakermans teaches a press with adjustable rams. 
Imanishi, et alia  (US 4,677,908), hereinafter Imanishi.  Imanishi teaches a slide adjusting device for a press. 
Ottavan (US 3,592,091), hereinafter Ottavan.  Ottavan teaches a press, having a dial and a pointer on a gear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/GREGORY D SWIATOCHA/           Primary Examiner, Art Unit 3799